          Case 1:16-cv-04841-LGS Document 195 Filed 10/29/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 TAWANNA M. ROBERTS,                                            :
                                              Plaintiff(s), :
                                                                :   16 Civ. 4841 (LGS)
                            -against-                           :
                                                                :        ORDER
 CAPITAL ONE, N.A.,                                             :
                                              Defendant(s). :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the parties appeared for the Final Approval Hearing in this matter on

October 29, 2020. It is hereby

        ORDERED that by November 5, 2020, Plaintiffs shall file:

        (1) An updated chart accounting for all actual and proposed disbursements of the gross

             settlement amount, with a courtesy copy in Excel format emailed to

             Schofield_NYSDChambers@nysd.uscourts.gov.

        (2) An updated proposed final approval order, with a courtesy copy in Word format

             emailed to Schofield_NYSDChambers@nysd.uscourts.gov.

        (3) Any published empirical data demonstrating typical attorneys’ fees as a percentage of

             class settlement for cases with comparable settlement amounts. It is further

        ORDERED that Plaintiffs shall direct the settlement administrator to notify the class

members whose opt-out requests were rejected of the reasons for such rejections, as well as

whether they are included in the class. Plaintiffs shall certify such notification is complete by

November 5, 2020.

Dated: October 29, 2020
       New York, New York
